7Case 4:20-cr-00142-SDJ-KPJ Document 1 Filed 06/08/20 Page 1of1PageID#: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Texas

United States of America
Vv.

DANIEL AUSTIN DUNN

  

Case No. 4:20MJ385 Cy,

 

Defendant(s)

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of May 25, 2020 to June 8, 2020 in the county of Denton Denton in the

 

 

Eastern District of Texas , the defendant(s) violated:

Code Section Offense Description
18 USC § 875(c) Transmission of a Threat to Injure in Interstate or Foreign Commerce

This criminal complaint is based on these facts:

See the attached affidavit

M Continued on the attached sheet.

4 (ofr

—“Y Complainant's signature

Special Agent Jeff Cotner, FBI

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: lo| LEeee Cod :
e's signature
canine Ko

City and state: _ Sherman, Texas k, Magistrate Judge

 

Printed name and title
